19-14070-cgm       Doc 18     Filed 03/30/20 Entered 03/30/20 11:05:42             Main Document
                                           Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
MANHATTAN DIVISION
 IN RE
                                                            CHAPTER 13
 DAVID QUINN
                                                            CASE NO. 19-14070-cgm

                        DEBTOR                              CHIEF JUDGE: Cecelia G. Morris

                                                            MOTION DATE: MARCH 26, 2020

                                                            MOTION TIME: 11:00 AM

                            ORDER GRANTING RELIEF FROM
                               THE AUTOMATIC STAY

       UPON consideration of the Application of Wells Fargo Bank, N.A., (“Movant”) dated

March 5, 2020, and it appearing that neither the Debtor nor the Chapter 13 Trustee nor the U.S.

Trustee have opposition to the motion brought by Movant, for relief from the automatic stay, and

with good cause appearing therefore, it is

       ORDERED that the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a),

is hereby vacated for cause pursuant to 11 U.S.C. § 362(d) as to Movant, its agents, assigns or

successors in interest, so that Movant, its agents, assigns or successors in interest, may take any

and all actions pursuant to the Note and Mortgage and applicable state law including but not

limited to foreclose its mortgage on premises known as 1000 West Avenue, #1502, Miami

Beach, FL 33139 without further application to this Court, and it is further

       ORDERED that in the event this case is converted to a case under any other chapter of the

U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

       ORDERED upon the entry of the Order Granting Relief, the unpaid portion of claim

number 1, filed by Movant, shall be deemed withdrawn; and it is further
19-14070-cgm       Doc 18     Filed 03/30/20 Entered 03/30/20 11:05:42           Main Document
                                           Pg 2 of 2



       ORDERED the Co-Debtor stay in effect pursuant to 11 U.S.C. § 1301(a) is hereby

modified to allow Movant its successors and/or assigns to commence and/or continue with a

foreclosure action and eviction proceeding with regard to the Property; and its further

       ORDERED that unless specifically provided in loan documents signed by the debtor, the

Movant may not collect fees, expenses or other charges associated with a current or subsequent

mortgage servicer; and it is further

       ORDERED that the Movant shall promptly report and turn over to the Chapter 13

Trustee any surplus monies realized by any sale of the Property.




                                                              /s/ Cecelia G. Morris
                                                              _______________________
Dated: March 30, 2020                                         Hon. Cecelia G. Morris
Poughkeepsie, New York                                        Chief U.S. Bankruptcy Judge
